Citation Nr: 0018337	
Decision Date: 07/13/00    Archive Date: 07/14/00

DOCKET NO.  98-08 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel 


INTRODUCTION

The veteran served on active duty from January 1973 to 
November 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which denied the veteran's claim 
seeking entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

FINDING OF FACT

There is competent medical evidence of record establishing 
that the veteran may have PTSD that is related to his 
military service.


CONCLUSION OF LAW

The claim of entitlement to service connection for PTSD is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

To establish a well-grounded claim for service connection for 
PTSD, the record must include a medical diagnosis of PTSD 
(showing a current disability), lay evidence of an in-service 
stressor (showing service incurrence), and medical evidence 
of a nexus between the PTSD and the stressor (linking the 
current disability to service).  Cohen v. Brown, 10 Vet. App. 
128, 137 (1997).  The veteran's lay statements concerning an 
in-service stressor are sufficient to show service incurrence 
as to well groundedness.  In this case, the claims file 
contains at least four VA outpatient treatment reports, dated 
between October 1997 and January 1998, which, when read in 
context, appear to link PTSD to events during service.  Under 
the circumstances, the Board finds that these reports are 
sufficient to render the claim well grounded. 

ORDER

Having submitted evidence of a well-grounded claim of 
entitlement to service connection for PTSD, the claim is 
granted to this extent only and is subject to the following 
development.  


REMAND

The veteran has indicated that he was stationed at Ft. 
Campbell for advanced infantry training.  He reported that he 
was absent without leave (AWOL) (apparently for about 45 
days) and was placed in the stockade after his father made 
him turn himself in.  Upon his release from the stockade, he 
immediately went AWOL again, for about 20 days.  He then 
turned himself in at Ft. Campbell, accompanied by his father.  
He was put in the stockade again. In his statements and 
testimony, the veteran indicated that in October or November 
of 1973 while on field maneuvers, he was sexually assaulted 
by another soldier while sleeping in a tent.   He described 
the assault and reported that he was told by the party who 
assaulted him to remain silent about it.  The veteran 
reported that, although he was ordered not to return to the 
base, he disobeyed orders and went to see the chaplain, 
identified as Lt. Col. William Cox, whom he told about the 
alleged assault.  He stated that charges brought against the 
veteran were subsequently dropped.  It was stated that 
charges were brought against the perpetrator, who reportedly 
did not deny them.  The veteran was discharged very shortly 
thereafter.

The veteran's service records include his discharge (DD Form 
214) which shows time lost from July 13, 1973 to August 26, 
1973, and from September 11, 1973 to October 4, 1973.  He was 
discharged under Chapter 13, AR 635-200 SPN 264.  

A letter from the U.S. Army Reserve Personnel Center, dated 
in July 1991, states that Chapter 13, AR 635-200 SPN 264 
means enlisted personnel unsuitability, character and 
behavior disorders.  

The veteran's personnel file (DA Form 20) indicates that he 
was assigned to the 2d Unit, 1st Bn, USARB, Ft. Riley, 
Kansas, from October 5, 1973 until his separation from 
service.  

A "correctional progress note," dated in October 1973, and 
a "discharge of personnel for unsuitability" memo, dated in 
November 1973, indicate that the veteran was recommended for 
discharge due to apathy and defective attitude.  An 
accompanying "resume" notes that between September 20, 1973 
and October 5, 1973, the veteran was evaluated three times, 
and that he had stated that he did not want to RTD (return to 
duty) on each occasion.  He received a Chaplain's evaluation 
on October 11, 1973 (a May 1991 letter from the National 
Personnel Records Center indicates that the "chaplain's 
evaluation" (RB Form 7) is not on file).  On October 17, 
1973, he refused an order from his team sergeant and unit 
commander to go to training.  

The Board notes that a recent decision by the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 
1999)(hereinafter, "the Court"), Patton v. West, 12 Vet. 
App. 272 (1999), clearly alters the landscape in the 
adjudication of claims of service connection for PTSD based 
upon personal assault.  In Patton, the Court emphasized that 
statements contained in prior decisions indicating that 
"something more than medical nexus evidence is required to 
fulfill the requirement for 'credible supporting evidence'" 
of a claimed stressor and that "[a]n opinion by a mental 
health professional based on a post-service examination of 
the veteran cannot be used to establish the occurrence of the 
stressor," were made in the context of discussing PTSD 
diagnoses other than those arising from personal assault.  
Id. at 280; see also Cohen v. Brown, 10 Vet. App. 128 (1997); 
Moreau v. Brown, 9 Vet. App. 389 (1996).  With regard to 
personal assault cases, the Court pointed out that "VA has 
provided special evidentiary development procedures, 
including the interpretation of behavior changes by a 
clinician and interpretation in relation to a medical 
diagnosis."  Id. (citing VA Adjudication Procedure Manual 
M21-1 (M21-1), Part III, 5.14c (8), (9)).  The Court has also 
held that these provisions of M21-1, which provide special 
evidentiary procedures for PTSD claims based on personal 
assault, are substantive rules that are the equivalent of VA 
regulations.  See YR v. West, 11 Vet. App. 393 (1998); Cohen 
v. Brown, 10 Vet. App. 128 (1997).  

Specifically, M21-1, Part III, 5.14c subparagraph (8) 
(redesignated PartVI, paragraph 11.38b(2)), provides that 
"[i]f the military record contains no documentation that a 
personal assault occurred, alternative evidence might still 
establish an inservice stressful incident.  Behavior changes 
that occurred at the time of the incident may indicate the 
occurrence of an in-service stressor.  Examples of behavior 
changes that might indicate a stressor are (but not limited 
to): visits to a medical or counseling clinic or dispensary 
without specific diagnosis or specific ailment; changes in 
performance and performance evaluations; increased disregard 
for military or civilian authority; increased interest in 
tests for Human Immunodeficiency Virus (HIV) or sexually 
transmitted diseases; and breakup of a primary relationship.  
Subparagraph (9) provides that "[r]ating boards may rely on 
the preponderance of evidence to support their conclusions 
even if the record does not contain direct contemporary 
evidence.  In personal assault claims, secondary evidence 
which documents such behavior changes may require 
interpretation in relationship to the medical diagnosis by a 
VA neuropsychiatric physician."  

The Court in Patton went on to note that the manual 
improperly appeared to require that the existence of the in-
service stressor be shown by a preponderance of evidence.  
Any such requirement would be inconsistent with the so called 
equipoise doctrine set forth in 38 U.S.C.A. § 5107(b) where 
the benefit of the doubt is given to the claimant unless the 
evidence preponderates against the claim.  

Under the circumstances, the Board has determined that a 
remand is required for the veteran to be given the 
opportunity to submit a full and detailed list of: 1) any 
evidence of behavioral changes which may support his claim; 
and 2) a list of fellow soldiers and/or civilians who may be 
able to provide lay statements as to either the occurrence of 
the claimed stressor, or changes in the veteran's observed 
behavior (the Board stresses that under M21-1, Part VI, 
11.38b(2) the changes in his observed behavior must have been 
witnessed "at the time of the claimed stressors" (i.e., 
reasonably close in time to the claimed stressors).  The RO 
should also attempt to obtain the veteran's disciplinary 
records.  In addition,
review of the veteran's claim shows that he reported that he 
had received treatment at the Wishard Hospital for a suicide 
attempt in 1977.  These records are not currently associated 
with the claims file.  On remand, the RO should attempt to 
obtain these records.  In addition, the veteran has reported 
that he is receiving benefits from the Social Security 
Administration (SSA), at least in part, for PTSD.   On remand 
the RO should attempt to obtain the SSA's records.

Finally, the Board notes that although M21-1 provides that 
evidence of changes of behavior that occurred at the time of 
the incident may indicate the occurrence of an in-service 
stressor, such evidence may need interpretation by a 
clinician.  See M21-1, Part VI, 11.38b(2).  In addition, in 
this case the medical evidence shows a reported history of 
third degree burns related to a suicide attempt in 1977, and 
the examiner should comment on this, as well as the presence 
or absence of other traumatic events and their relevance to 
the current symptoms.  See M21-1, Part VI, 11.38e.  
Therefore, following the requested development, an opinion 
should be obtained from a VA psychiatrist, as outlined below.

Based on the foregoing, additional development is necessary 
and this case is REMANDED to the RO for the following action:

1.  The RO should contact the veteran and 
request that he identify independently 
verifiable evidence of behavioral changes 
which occurred at the time of the alleged 
stressor, and to provide a list of any 
fellow soldiers and/or civilians, and 
their addresses, who may be able to 
provide lay statements as to the 
occurrence of the claimed stressor, 
and/or changes which they observed in his 
behavior at the time of the claimed 
stressor or shortly thereafter.  

2.  The veteran should be requested to 
provide a list of all health care 
providers who treated him for psychiatric 
symptoms prior to 1991, to include all 
treatment for suicide attempts.  After 
obtaining any necessary authorizations, 
the RO should then attempt to obtain such 
treatment records and associate them with 
the claims file, to include records from 
Wishard Hospital.  

3.  The RO should obtain copies of the 
veteran's service personnel records 
pertaining to any disciplinary action 
taken in connection with being absent 
without leave in 1973, and/or any 
reduction in rank.  All available sources 
should be employed in an effort to obtain 
all personnel records of the veteran.  

4.  The RO should contact the Social 
Security Administration and ascertain 
whether the veteran is currently 
receiving disability benefits from that 
agency.  Copies of any decisions awarding 
or denying such benefits should be 
obtained and associated with the claims 
folder.  Supporting medical documentation 
utilized in rendering any decision 
relating to such benefits should also be 
obtained for inclusion in the veteran's 
claims folder.

5.  The RO should ensure that its efforts 
conform to all relevant provisions of 
Manual 21-1 regarding development in PTSD 
claims based on personal assault, to 
include undertaking all reasonable 
efforts to locate any witnesses 
identified, and, if located, to obtain 
statements from them regarding their 
knowledge of the veteran's alleged 
stressors.  

6.  The RO should schedule the veteran 
for a VA psychiatric examination to 
determine whether the veteran has PTSD 
under the criteria as set forth in DSM-
IV.  The veteran should be informed of 
the potential consequences of his failure 
to report for the examination.  If the 
veteran is found to have PTSD, the 
examiner should report whether it is at 
least as likely as not that the veteran's 
PTSD is a result of his service.  The 
examiner should comment on the presence 
or absence of other traumatic events and 
their relevance to the current symptoms, 
to include a suicide attempt resulting in 
third degree burns in 1977.  The RO 
should provide the examiner with a 
summary of any verified stressor(s), as 
well as the all evidence pertaining to 
changes in behavior at the time of the 
claimed stressor(s).  The claims file 
must be provided to the examiner in 
connection with the examination.

7.  After undertaking any additional 
development deemed appropriate, the RO 
should review the record and ensure that 
all of the directives of this remand have 
been carried out in full.  If not, 
corrective action must be taken.   38 
C.F.R. § 4.2 (1999); see also Stegall v. 
West, 11 Vet. App. 268 (1998).  Then the 
RO should readjudicate the issue of 
service connection for PTSD considering 
all of the evidence of record.  The RO's 
decision should include a discussion of 
the probative value of any inservice 
history of disciplinary actions, as well 
as any evidence of a change of behavior 
at the time of the incident which may 
corroborate the claimed stressor(s), as 
contemplated in M21-1.

If the benefit sought is not granted, the veteran and his 
representative should be furnished a supplemental statement 
of the case, and be afforded the applicable opportunity to 
respond before the record is returned to the Board for 
further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence 
he desires to have considered in connection with his current 
appeal.  No action is required of the veteran unless or until 
he is notified.

		
	NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




